UNITED STATES OF AMERICA
DEPARTMENT OF THE TREASURY
COMPTROLLER OF THE CURRENCY


In the Matter of:
First National Bank of The South
Spartanburg, South Carolina
)
)
)
 
AA-EC-2009-20



CONSENT ORDER


The Comptroller of the Currency of the United States of America (“Comptroller”),
through his National Bank Examiner, has supervisory authority over First
National Bank of The South, Spartanburg, S.C. (“Bank”).
 
The Bank, by and through its duly elected and acting Board of Directors
(“Board”), has executed a Stipulation and Consent to the Issuance of a Consent
Order (“Stipulation and Consent”), dated April 27, 2009, that is accepted by the
Comptroller.  By this Stipulation and Consent, which is incorporated by
reference, the Bank has consented to the issuance of this Consent Order
(“Order”) by the Comptroller.
 
Pursuant to the authority vested in him by the Federal Deposit Insurance Act, as
amended, 12 U.S.C. § 1818, the Comptroller hereby orders that:
 
ARTICLE I
 
COMPLIANCE COMMITTEE
 
(1)           Within ten (10) days, the Board shall appoint a Compliance
Committee of at least three (3) directors, none of whom shall be employees or
controlling shareholders of the Bank or any of its affiliates (as the term
"affiliate" is defined in 12 U.S.C. § 371c(b)(1)), or a family member of any
such person.  Upon appointment, the names of the members of the Compliance
Committee and, in the event of a change of the membership, the name of any new
member shall be submitted in writing to the Director for Special Supervision
("Director").  The Compliance Committee shall be responsible for monitoring and
coordinating the Bank's adherence to the provisions of this Order.
 

--------------------------------------------------------------------------------




(2)           The Compliance Committee shall meet at least monthly.
 
(3)           Within thirty (30) days of the date of this Order and every thirty
(30) days  thereafter, the Compliance Committee shall submit a written progress
report to the Board setting forth in detail:
 
 
(a)
a description of the actions needed to achieve full compliance with each Article
of this Order;

 
 
(b)
actions taken to comply with each Article of this Order; and

 
 
(c)
the results and status of those actions.

 
(4)           The Board shall forward a copy of the Compliance Committee's
report, with any additional comments by the Board, to the Director within ten
(10) days of receiving such report.
 
(5)           All reports or plans which the Bank or Board has agreed to submit
to the Director pursuant to this Order shall be forwarded, by overnight mail or
via email, to the following:
 
Director for Special Supervision
with a copy to:
Office of the Comptroller of the Currency
Carolinas Field Office
Mail Stop 6-4
212 South Tryon Street
250 E Street, S.W.
Suite 700
Washington, DC  20219
Charlotte, NC 28281



(6)           The Board shall ensure that the Bank has sufficient processes,
personnel, and control systems to effectively implement and adhere to all
provisions of this Order, and that Bank personnel have sufficient training and
authority to execute their duties and responsibilities under this Order.
 
2

--------------------------------------------------------------------------------




ARTICLE II
 
STRATEGIC PLAN
 
(1)           Within ninety (90) days, the Board shall forward to the Director
for his review, pursuant to paragraph (4) of this Article, a written Strategic
Plan for the Bank that is acceptable to the Director, covering at least a
three-year period.  At the next Board meeting following receipt of the
Director’s written determination of no supervisory objection, the Board shall
adopt and the Bank (subject to Board review and ongoing monitoring) shall
implement and thereafter ensure adherence to the Strategic Plan.  The Strategic
Plan shall establish objectives for the Bank's overall risk profile, earnings
performance, growth, balance sheet mix, off-balance sheet activities, liability
structure, capital adequacy, reduction in the volume of nonperforming assets,
product line development, and market segments that the Bank intends to promote
or develop, together with strategies to achieve those objectives, and shall, at
a minimum, include:
 
 
(a)
a mission statement that forms the framework for the establishment of strategic
goals and objectives;

 
 
(b)
a description of the Bank's targeted market(s) and an assessment of the current
and projected risks and competitive factors in its identified target market(s);

 
 
(c)
the strategic goals and objectives to be accomplished and actions to be taken to
achieve identified goals and objectives, including specific time frames;

 
 
(d)
specific actions to improve Bank earnings and asset quality, to reduce the level
of concentrations of credit and funding costs, and to reduce reliance on
non-core funding;

 
 
(e)
identification of Bank personnel to be responsible and accountable for achieving
each goal and objective of the Strategic Plan, including specific time frames;

 
3

--------------------------------------------------------------------------------


 
 
(f)
a financial forecast, to include projections for major balance sheet and income
statement accounts, targeted financial ratios, and growth projections over the
period covered by the Strategic Plan;

 
 
(g)
a description of the assumptions used to determine financial projections and
growth targets;

 
 
(h)
an identification and risk assessment of the Bank's present and planned future
product lines (assets and liabilities) that will be utilized to accomplish the
strategic goals and objectives established in the Strategic Plan, with the
requirement that the risk assessment of new product lines must be completed
prior to the offering of such product lines;

 
 
(i)
a description of control systems to mitigate risks associated with planned new
products, growth, or any proposed changes in the Bank's operating environment;

 
 
(j)
an evaluation of the Bank's internal operations, staffing requirements, board
and management information systems, and policies and procedures for their
adequacy and contribution to the accomplishment of the goals and objectives
established in the Strategic Plan;

 
 
(k)
a management employment and succession program to promote the retention and
continuity of capable management;

 
 
(l)
assigned responsibilities and accountability for the strategic planning process,
new products, growth goals, and proposed changes in the Bank's operating
environment; and

 
 
(m)
a description of systems to monitor the Bank's progress in meeting the Strategic
Plan's goals and objectives.



4

--------------------------------------------------------------------------------


 
(2)           At least monthly, the Board shall review financial reports and
earnings analyses prepared by the Bank that evaluate the Bank's performance
against the goals and objectives established in the Strategic Plan, as well as
the Bank’s written explanation of significant differences between actual and
projected balance sheets, income statements, and expense accounts, including
descriptions of extraordinary and/or nonrecurring items.  Within ten (10) days
of the completion of its review, the Board shall submit a copy of the reports to
the Director.
 
(3)           At least quarterly, the Board shall prepare a written evaluation
of the Bank's performance against the Strategic Plan, based on the Bank’s
monthly reports, analyses, and written explanations of any differences between
actual performance and the Bank’s strategic goals and objectives, and shall
include a description of the actions the Board will require the Bank to take to
address any shortcomings, which shall be documented in the Board meeting
minutes.  Within ten (10) days of completing its evaluation, the Board shall
submit a copy to the Director.
 
(4)           Prior to adoption by the Board, a copy of the Strategic Plan, and
any subsequent amendments or revisions, shall be forwarded to the Director for
review and prior written determination of no supervisory objection.  Upon
receiving a written determination of no supervisory objection from the Director,
the Board shall adopt and the Bank shall immediately implement and adhere to the
Strategic Plan.
 
(5)           The Bank may not initiate any action that deviates significantly
from the Board-approved Strategic Plan without a written determination of no
supervisory objection from the Director.  The Board must give the Director
advance, written notice of its intent to deviate significantly from the
Strategic Plan, along with an assessment of the impact of such change on the
Bank's condition, including a profitability analysis and an evaluation of the
adequacy of the Bank's organizational structure, staffing, management
information systems, internal controls, and written policies and procedures to
identify, measure, monitor, and control the risks associated with the change in
the Strategic Plan.


5

--------------------------------------------------------------------------------


 
(6)           For the purposes of this Article, changes that may constitute a
significant deviation from the Strategic Plan include, but are not limited to, a
change in the Bank's marketing strategies, marketing partners, underwriting
practices and standards, credit administration, account management, collection
strategies or operations, fee structure or pricing, accounting processes and
practices, or funding strategy, any of which, alone or in aggregate, may have a
material impact on the Bank's operations or financial performance; or any other
changes in personnel, operations, or external factors that may have a material
impact on the Bank's operations or financial performance.  For purposes of this
paragraph, “personnel” shall include the president, chief executive officer,
chief operating officer, chief financial officer, chief credit officer, chief
compliance officer, risk manager, auditor, member of the Bank's board of
directors, or any other position subsequently identified in writing by the
Director.
 
ARTICLE III
 
CAPITAL PLAN AND HIGHER MINIMUMS
 
(1)           The Board shall within one hundred twenty (120) days achieve and
thereafter maintain the following minimum capital ratios (as defined in
12 C.F.R. Part 3)1:
 
 
(a)
Tier 1 capital at least equal to eleven percent (11%) of risk-weighted assets;

 
 
(b)
Tier 1 capital at least equal to nine percent (9%) of adjusted total assets.2

 

--------------------------------------------------------------------------------

1 The requirement in this Order to meet and maintain a specific capital level
means that the Bank may not be deemed to be "well capitalized" for purposes of
12 U.S.C. § 1831o and 12 C.F.R. Part 6, pursuant to 12 C.F.R. § 6.4(b)(1)(iv).
 
2 Adjusted total assets is defined in 12 C.F.R. § 3.2(a) as the average total
asset figure used for call report purposes minus end-of-quarter intangible
assets.
 
6

--------------------------------------------------------------------------------


 
(2)           Within ninety (90) days, the Board shall forward to the Director
for his review, pursuant to paragraph (4) of this Article, a written Capital
Plan for the Bank, consistent with the Bank's Strategic Plan as required by
Article II, covering at least a three-year period.  At the next Board meeting
following receipt of the Director’s written determination of no supervisory
objection, the Board shall adopt and the Bank (subject to Board review and
ongoing monitoring) shall implement and thereafter ensure adherence to the
Capital Plan.  The Capital Plan shall include:
 
 
(a)
specific plans for the achievement and maintenance of adequate capital, which
may in no event be less than the requirements of paragraph (1) of this Article;

 
 
(b)
projections for growth and capital requirements, based upon a detailed analysis
of the Bank's assets, liabilities, earnings, fixed assets, and off-balance sheet
activities;

 
 
(c)
projections of the sources and timing of additional capital to meet the Bank's
future needs, as set forth in the Strategic Plan;

 
 
(d)
identification of the primary sources from which the Bank will maintain an
appropriate capital structure to meet the Bank's future needs, as set forth in
the Strategic Plan;

 
 
(e)
specific plans detailing how the Bank will comply with restrictions or
requirements set forth in this Order and with 12 U.S.C. § 1831o, including the
restrictions against brokered deposits in 12 C.F.R. § 337.6; and

 
 
(f)
contingency plans that identify alternative methods to strengthen capital,
should the primary source(s) under paragraph (d) of this Article not be
available.

 
(3)           The Bank may pay a dividend or make a capital distribution only:
 
 
(a)
when the Bank is in compliance with its approved Capital Plan and would remain
in compliance with its approved Capital Plan immediately following the payment
of any dividend;

 
7

--------------------------------------------------------------------------------




 
(b)
when the Bank is in compliance with 12 U.S.C. §§ 56 and 60; and

 
 
(c)
following the prior written determination of no supervisory objection by the
Director.

 
(4)           Prior to adoption by the Board, a copy of the Capital Plan shall
be submitted to the Director for a prior written determination of no supervisory
objection.  Upon receiving a written determination of no supervisory objection
from the Director, the Board shall adopt and the Bank shall immediately
implement and adhere to the Capital Plan.  The Board shall review and update the
Bank's Capital Plan at least annually and more frequently if necessary or if
requested by the Director.  Revisions to the Bank’s Capital Plan shall be
submitted to the Director for a prior written determination of no supervisory
objection.
 
(5)           If the Director determines, in his sole judgment, that the Bank
has failed to submit an acceptable Capital Plan as required by paragraph (2) of
this Article, or has failed to implement or adhere to a Capital Plan to which
the Director has taken no supervisory objection pursuant to paragraph (4) of
this Article; then within thirty (30) days of receiving written notice from the
Director of such a determination, the Bank shall develop and shall submit to the
Director for his review and prior written determination of no supervisory
objection a Disposition Plan that shall detail the Board’s proposal to sell or
merge the Bank, or liquidate the Bank under 12 U.S.C. § 181.
 
(6)           In the event that the Disposition Plan submitted by the Bank’s
Board outlines a sale or merger of the Bank, the Disposition Plan shall, at a
minimum, address the steps that will be taken and the associated timeline to
ensure that a definitive agreement for the sale or merger is executed not later
than ninety (90) days after the receipt of the Director’s written determination
of no supervisory objection to the Disposition Plan.  If the Disposition Plan
outlines a liquidation of the Bank, the Disposition Plan shall detail the
actions and steps necessary to accomplish the liquidation in conformance with 12
U.S.C. §§ 181 and 182, and the dates by which each step of the liquidation shall
be completed, including the date by which the Bank will terminate the national
bank charter.  In the event of liquidation, the Bank shall hold a shareholder
vote, pursuant to 12 U.S.C. § 181, and commence liquidation within thirty (30)
days of receiving the Director’s written determination of no supervisory
objection to the Disposition Plan.
 
8

--------------------------------------------------------------------------------




(7)           After the Director has advised the Bank in writing that he does
not take supervisory objection to the Disposition Plan, the Board shall
immediately adopt and implement, and shall thereafter ensure adherence to, the
terms of the Disposition Plan.  Failure to submit a timely, acceptable
Disposition Plan, or failure to implement and adhere to the Disposition Plan
after the Board obtains a written determination of no supervisory objection from
the Director, may be deemed a violation of this Order, in the exercise of the
Director’s sole discretion.
 
ARTICLE IV
 
BOARD TO ENSURE COMPETENT MANAGEMENT
 
(1)           The Board shall ensure that the Bank has competent management in
place on a full-time basis in all executive officer positions to carry out the
Board's policies; ensure compliance with this Order; ensure compliance with
applicable laws, rules, and regulations; and manage the day-to-day operations of
the Bank in a safe and sound manner.
 
(2)           Within ninety (90) days, the Board shall prepare a written
assessment of the capabilities of the Bank’s executive officers to perform
present and anticipated duties, taking into account the findings contained in
the Report of Examination, and factoring in the officer's past actual
performance, experience, and qualifications, compared to their position
description, duties and responsibilities, with particular emphasis on their
proposed responsibilities to execute the Strategic Plan and correct the concerns
raised in the Report of Examination.  Upon completion, a copy of the written
assessment shall be submitted to the Director.
 
9

--------------------------------------------------------------------------------




(3)           If the Board determines that an officer's performance, skills or
abilities needs improvement, the Board will, within thirty (30) days following
its determination, require the Bank to develop and implement a written program,
with specific time frames, to improve the officer's performance, skills and
abilities.  Upon completion, a copy of the written program shall be submitted to
the Director.
 
(4)           If the Board determines that an officer will not continue in
his/her position, the Board shall document the reasons for this decision in its
assessment performed pursuant to paragraph (2) of this Article, and shall within
sixty (60) days of such vacancy identify and provide notice to the Director,
pursuant to paragraph (5) of this Article, of a qualified and capable candidate
for the vacant position who shall be vested with sufficient executive authority
to ensure the Bank's compliance with this Order and the safe and sound operation
of functions within the scope of that position's responsibility.
 
(5)           Prior to the appointment of any individual to an executive officer
position, the Board shall submit to the Director written notice, as required by
12 C.F.R. § 5.51 and in accordance with the Comptroller's Licensing Manual.  The
Director shall have the power to disapprove the appointment of the proposed
executive officer.  However, the failure to exercise such veto power shall not
constitute an approval or endorsement of the proposed officer.  The requirement
to submit information and the prior disapproval provisions of this Article are
based upon the authority of 12 U.S.C. § 1818(b) and do not require the
Comptroller or the Director to complete his review and act on any such
information or authority within ninety (90) days.
 
(6)           The Board shall perform, at least annually, a written performance
appraisal for each Bank executive officer that establishes objectives by which
the officer’s effectiveness will be measured, evaluates performance according to
the position's description and responsibilities, and assesses accountability for
action plans to remedy issues raised in Reports of Examination or audit
reports.  Upon completion, copies of the performance appraisals shall be
submitted to the Director.  The Board shall ensure that the Bank addresses any
identified deficiencies in a manner consistent with paragraphs (3) and (4) of
this Article.
 
10

--------------------------------------------------------------------------------




ARTICLE V
 
LIQUIDITY RISK MANAGEMENT PROGRAM


(1)           Within sixty (60) days, the Board shall revise and maintain a
comprehensive liquidity risk management program which assesses, on an ongoing
basis, the Bank's current and projected funding needs, and ensures that
sufficient funds or access to funds exist to meet those needs.  Such a program
must include effective methods to achieve and maintain sufficient liquidity and
to measure and monitor liquidity risk, to include at a minimum:
 
 
(a)
strategies to maintain sufficient liquidity at reasonable costs including, but
not limited to, the following:

 
 
(i)
better diversification of funding sources, reducing reliance on high cost
providers;

 
 
(ii)
reducing rollover risk;

 
 
(iii)
increasing liquidity through such actions as obtaining additional capital,
placing limits on asset growth, aggressive collection of problem loans and
recovery of charged-off assets, and asset sales; and

 
 
(iv)
monitoring the projected impact on reputation, economic and credit conditions in
the Bank's market(s).

 
 
(b)
The preparation of liquidity reports which shall be reviewed by the Board on at
least a monthly basis, to include, at a minimum, the following:

 
11

--------------------------------------------------------------------------------


 
(i)
a certificate of deposit maturity schedule, including separate line items for
brokered deposits and uninsured deposits, depicting maturities on a weekly basis
for the next two months and monthly for the following four months, which
schedule shall be updated at least weekly;
     

 
(ii)
a schedule of all funding obligations, including money market accounts, unfunded
loan commitments, outstanding lines of credit and outstanding letters of credit,
showing the obligations that can be drawn immediately, and on a weekly basis for
the next two months and monthly for the following four months, which schedule
shall be prepared and updated at least weekly;
     

 
(iii)
a listing of funding sources, prepared and updated on a weekly basis for the
next two months and monthly for the following four months, including federal
funds sold; unpledged assets and assets available for sale; and borrowing lines
by lender, including original amount, remaining availability, type and book
value of collateral pledged, terms, and maturity date, if applicable.
     

 
(iv)
a monthly sources and uses of funds report for a minimum period of six months,
updated monthly, which reflects known and projected changes in asset and
liability accounts, and the assumptions used in developing the
projections.  Such reports shall include, at a minimum:
     

 
 
1.
the funding obligations and sources required by (b) and (c) of this paragraph;

 
12

--------------------------------------------------------------------------------


 
 
2.
projected additional funding sources, including loan payments, loan
sales/participations, or deposit increases; and
     

 
3.
projected additional funding requirements from a reduction in deposit accounts
including uninsured and brokered deposits, inability to acquire federal funds
purchased, or availability limitations or reductions associated with borrowing
relationships.
     

 
(c)
A contingency funding plan that, on a monthly basis, forecasts funding needs,
and funding sources under different stress scenarios which represent
management's best estimate of balance sheet changes that may result from a
liquidity or credit event.  The contingency funding plan shall include:
     

 
(i)
specific plans detailing how the Bank will comply with restrictions or
requirements set forth in this Order and 12 U.S.C. §1831o, including the
restrictions against brokered deposits in 12 C.F.R. §337.6 (which plans may be
subject to revision as may be appropriate upon the adoption, if any, of
currently-proposed changes to 12 C.F.R.337.6);
     

 
(ii)
the preparation of reports which identify and quantify all sources of funding
and funding obligations under best case and worst case scenarios, including
asset funding, liability funding and off-balance sheet funding; and
     

 
(iii)
procedures which ensure that the Bank's contingency funding practices are
consistent with the Board's guidance and risk tolerances.

 
13

--------------------------------------------------------------------------------


 
(2)           The Board shall submit a copy of the comprehensive liquidity risk
management program, along with the reports required by this Article, to the
Director for review.
 
ARTICLE VI
 
LOAN PORTFOLIO MANAGEMENT
 
(1)           Within sixty (60) days, Board shall adopt and the Bank (subject to
Board review and ongoing monitoring) shall implement and thereafter ensure
adherence to a written credit policy to improve the Bank's loan portfolio
management.  The credit policy shall include (but not be limited to):
 
 
(a)
a description of the types of credit information required from borrowers and
guarantors, including (but not limited to) annual audited statements, interim
financial statements, personal financial statements, and tax returns with
supporting schedules;
     

 
(b)
procedures that require any extension of credit (new, maturity extension, or
renewal) is made only after obtaining and validating current credit information
about the borrower and any guarantor sufficient to fully assess and analyze the
borrower’s and guarantor’s cash flow, debt service requirements, contingent
liabilities, and global liquidity condition, and only after the credit officer
prepares a documented credit analysis;
     

 
(c)
procedures that require any extension of credit (new, maturity extension, or
renewal) is made only after obtaining and documenting the current valuation of
any supporting collateral, and that reasonable limits are established on credit
advances against collateral, based on a consideration of (but not limited to) a
realistic assessment of the value of collateral, the ratio of loan to value, and
overall debt service requirements;

 
14

--------------------------------------------------------------------------------


 
 
(d)
procedures and controls to periodically verify the existence and lien position
of collateral;
     

 
(e)
procedures to ensure that loans made for the purpose of constructing or
developing real estate include (but are not limited to) requirements to:
     

 
(i)
obtain and evaluate detailed project plans; detailed project budget; time frames
for project completion; detailed market analysis; and sales projections,
including projected absorption rates;
     

 
(ii)
conduct stress testing of significant project and lending; and
     

 
(iii)
obtain current documentation sufficient to support a detailed analysis of the
financial condition of borrowers and significant guarantors.
     

 
(f)
a requirement that borrowers and/or guarantors maintain any collateral margins
established in the credit approval process;
     

 
(g)
procedures that prohibit the capitalization of accrued interest on any loan
renewal or extension;
     

 
(h)
procedures that prohibit, on any loan renewal, extension or modification, the
establishment of an interest reserve using the proceeds of any Bank loan to the
same borrower or guarantor;
     

 
(i)
procedures to ensure that all exceptions to the credit policy shall be clearly
documented on the loan offering sheet, problem loan report, and other MIS; and
approved by the Board or a committee thereof before the loan is funded or
renewed;
     

 
(j)
credit risk rating definitions consistent with applicable regulatory guidance;

 
15

--------------------------------------------------------------------------------


 
 
(k)
procedures for early problem loan identification, to ensure that credits are
accurately risk rated at least monthly; and
     

 
(l)
prudent lending and approval limits for lending officers that are commensurate
with their experience and qualifications, and that prohibit combining individual
lending officers’ lending authority to increase limits.

 
(2)           The Board shall ensure that Bank personnel performing credit
analyses are adequately trained in cash flow analysis, particularly analysis
using information from tax returns, and that processes are in place to ensure
that additional training is provided as needed.
 
(3)           Within sixty (60) days the Board shall establish a written
performance appraisal  and salary administration process for loan officers that
adequately considers performance relative to job descriptions, policy
compliance, documentation standards, accuracy in credit grading, and other loan
administration matters.
 
ARTICLE VII
 
APPRAISALS OF REAL PROPERTY
 
(1)           The Board shall require and the Bank shall obtain a current
independent appraisal or updated appraisal, in accordance with 12 C.F.R. Part
34, on any loan that is secured by real property:
 
 
(a)
where the loan’s appraisal was found to violate 12 C.F.R. Part 34; or
     

 
(b)
where the loan was criticized in the most recent ROE or by the Bank's internal
or external loan review and the most recent independent appraisal is more than
twelve (12) months old; or
     

 
(c)
where the borrower has failed to comply with the contractual terms of the loan
agreement and the loan officer’s analysis of current financial information does
not support the ongoing ability of the borrower or guarantor(s) to perform in
accordance with the contractual terms of the loan agreement and the most recent
independent appraisal is more than twelve (12) months old.

 
16

--------------------------------------------------------------------------------


 
(2)           Appraisals required by this Article shall be ordered within thirty
(30) days following the event triggering the appraisal requirement, for delivery
to the Bank within sixty (60) days of ordering.


(3)           Within ninety (90) days, the Board shall require and the Bank
shall develop and implement an independent review and analysis process to ensure
that appraisals conform to appraisal standards and regulations. The appraisal
review and analysis process shall ensure that appraisals are:


 
(a)
performed in accordance with 12 C.F.R. Part 34;

     
 
(b)
consistent with the guidance in OCC Bulletin 2005-6, "Appraisal Regulations and
the Interagency Statement on Independent Appraisal and Evaluation Functions:
Frequently Asked Questions" (March 22, 2005); and

     
 
(c)
consistent with OCC Advisory Letter 2003-9, "Independent Appraisal and
Evaluation Function" (October 28, 2003).

 
(4)           Written documentation supporting each appraisal review and
analysis shall be retained in the loan file, along with the appraisal.


ARTICLE VIII


OTHER REAL ESTATE OWNED


(1)           Within thirty (30) days from the effective date of this Order, the
Board shall adopt, implement, and thereafter ensure Bank adherence to a written
action plan for each parcel of Other Real Estate Owned (“OREO”), to ensure that
these assets are accounted for and managed in accordance with 12 U.S.C. § 29 and
12 C.F.R. Part 34.  Further, upon transfer of an asset to OREO, the Board shall
adopt, implement, and thereafter ensure Bank adherence to a written action plan
for the OREO, to ensure that the asset is accounted for and managed in
accordance with 12 U.S.C. § 29 and 12 C.F.R. Part 34.  At a minimum, the plans
shall:
 
17

--------------------------------------------------------------------------------


 
 
(a)
detail the valuation analysis and accounting for each OREO property, including
the appraisal and all supporting documentation;
     

 
(b)
contain an analysis of the OREO property, which compares the cost to carry
against the financial benefits of near term sale;
     

 
(c)
detail the marketing strategy and targeted time frames for disposing of each
OREO property;
     

 
(d)
identify the Bank officer responsible for managing and authorizing transactions
relating to each OREO property;
     

 
(e)
establish procedures to require periodic market valuations of each property, and
the methodology to be used;
     

 
(f)
establish targeted write-downs at periodic intervals if marketing strategies are
unsuccessful; and
     

 
(g)
provide for reports to the Board on the status of each OREO property and its
disposition, on at least a monthly basis.



(2)           Upon adoption, the Board shall submit a copy of the plans to the
Director, and shall provide to the Director a copy of the monthly status reports
required in paragraph (1)(g).


ARTICLE IX
 
CONCENTRATIONS OF CREDIT


(1)           Within sixty (60) days, the Board shall adopt and the Bank
(subject to Board review and ongoing monitoring) shall implement and thereafter
ensure adherence to a written commercial real estate (“CRE”) and construction &
development (“C&D) concentration management program (including appropriate
revisions to policies and procedures), designed to manage the risk in the Bank's
CRE and C&D loan portfolios in accordance with the guidelines in OCC Bulletin
2006-46, “Concentration in Commercial Real Estate Lending, Sound Risk Management
Practices” (December 6, 2006), and “Commercial Real Estate and Construction
Lending,” Booklet A-CRE of the Comptroller's Handbook. The program shall include
(but not be limited to) the following:
 
18

--------------------------------------------------------------------------------




 
(a)
policy guidelines and an overall CRE and C&D lending strategy, addressing the
level and nature of CRE and C&D exposures acceptable to the institution and
setting concentration limits, including limits on commitments to individual
borrowers and appropriate sub-limits (for example, by property types);



 
(b)
procedures and controls to monitor compliance with the Bank’s lending policies
and the Strategic Plan;



 
(c)
procedures to identify and quantify the nature and level of risk presented by
CRE and C&D concentrations, including review of reports describing changes in
conditions in the Bank’s CRE and C&D markets;



 
(d)
procedures to periodically review and revise, as appropriate, CRE and C&D risk
exposure limits and sub-limits to conform to any changes in the institution’s
strategies and to respond to changes in market conditions;



 
(e)
periodic portfolio-level stress tests or sensitivity analysis to quantify the
impact of changing economic conditions on asset quality, earnings, and capital;



 
(f)
ongoing market analyses for the various property types and geographic markets
represented in its portfolio;

 
19

--------------------------------------------------------------------------------


 
 
(g)
appropriate strategies for managing CRE and C&D concentration levels, including
a contingency plan to reduce or mitigate concentrations in the event of adverse
CRE or C&D market conditions; and



 
(h)
periodic reports to the Board, to include the following, as appropriate:



 
(i)
a summary of concentration levels, by type and subtype;
     

 
(ii)
a synopsis of the Bank’s market analysis;
     

 
(iii)
a discussion of recommended strategy (for example, revise limits or change
underwriting criteria) when concentrations approach or exceed Board-approved
limits;
     

 
(iv)
a synopsis of changes in risk levels by concentration type and subtype, with
discussion of recommended changes in credit administration procedures (for
example, underwriting practices, risk rating, monitoring, and training).



(2)           The Board shall forward a copy of the program required in
paragraph (1) above, and any concentration reports, studies, or analyses to the
Director.


ARTICLE X
 
CREDIT AND COLLATERAL EXCEPTIONS


(1)           The Bank shall obtain current and complete credit information on
all loans lacking such information, including those listed in the most recent
Report of Examination (within sixty (60) days from the effective date of this
Order), in any subsequent Report of Examination (within sixty (60) days from the
issuance of such Report of Examination), in any internal or external loan review
(within sixty (60) days from the completion of such review), or in any listings
of loans lacking such information provided to management by the National Bank
Examiners at the conclusion of an examination (within sixty (60) days from
receipt of such listing).  The Bank shall maintain a list of any credit
exceptions that have not been corrected within the timeframe discussed above. 
This list shall include an explanation of the actions taken to correct the
exception, the reasons why the exception has not yet been corrected, and a plan
to correct the exception.


20

--------------------------------------------------------------------------------


 
(2)           The Bank shall ensure proper collateral documentation is
maintained on all loans and correct each collateral exception listed in the most
recent Report of Examination (within sixty (60) days from the effective date of
this Order), in any subsequent Report of Examination (within sixty (60) days
from the issuance of such Report of Examination), in any internal or external
loan review (within sixty (60) days from the completion of such review), or in
any listings of loans lacking such information provided to management by the
National Bank Examiners at the conclusion of an examination (within sixty (60)
days from the receipt of such listing).  The Bank shall maintain a list of any
collateral exceptions that have not been corrected within the timeframe
discussed above.  This list shall include an explanation of the actions taken to
correct the exception, the reasons why the exception has not yet been corrected,
and a plan to correct the exception.


(3)           Effective immediately, the Bank may grant, extend, renew, alter or
restructure any loan or other extension of credit only after:


 
(a)
documenting the specific reason or purpose for the extension of credit;
     

 
(b)
identifying the expected source of repayment in writing;
     

 
(c)
structuring the repayment terms to coincide with the expected source of
repayment;
     

 
(d)
documenting, with adequate supporting material, the value of collateral and
properly perfecting the Bank's lien on it where applicable; and
     

 
(e)
obtaining and analyzing current and complete credit information, including cash
flow analysis, where loans are to be repaid from operations and global cash flow
analysis, where loan repayment is expected from other sources such as
Guarantors;



21

--------------------------------------------------------------------------------


 
(4)           Failure to obtain the information required by subparagraph (3)(d)
of this Article shall require a majority of the full Board (or a designated
committee thereof) to certify in writing the specific reasons why obtaining and
analyzing the required information in (3)(d) would be detrimental to the best
interests of the Bank.  A copy of the Board certification shall be maintained in
the credit file of the affected borrower(s).


ARTICLE XI


LOAN REVIEW


(1)           Within thirty (30) days, the Board shall establish an effective,
independent, and on-going loan review program to review, at least quarterly, the
Bank's loan and lease portfolios, to assure the timely identification and
categorization of problem credits.  The program shall provide for a written
report to be filed with the Board promptly after each review and shall employ a
loan and lease rating system consistent with the guidelines set forth in “Rating
Credit Risk” and “Allowance for Loan and Lease Losses,” booklets A-RCR and
A-ALLL, respectively, of the Comptroller’s Handbook. Such reports shall include,
at a minimum:


 
(a)
conclusions regarding the overall quality of the loan and lease portfolios;
     

 
(b)
the identification, type, rating, and amount of problem loans and leases;
     

 
(c)
the identification and amount of delinquent loans and leases;
     

 
(d)
credit and collateral documentation exceptions;
     

 
(e)
loans meeting the criteria for nonaccrual status;
     

 
(f)
the identity of the loan officer of each loan reported in accordance with
subparagraphs (b) through (e);
     

 
(g)
the identification and status of credit-related violations of law, rule, or
regulation;

 
22

--------------------------------------------------------------------------------


 
 
(h)
concentrations of credit;

     
 
(i)
loans and leases to the directors, executive officers, and principal
shareholders of the Bank and to their related interests; and
     

 
(j)
loans and leases in nonconformance with the Bank's lending and leasing policies,
and exceptions to the Bank’s lending and leasing policies.
     

(2)           The Board shall evaluate the loan and lease review report(s) and
shall ensure that immediate, adequate, and continuing remedial action, as
appropriate, is taken upon all findings noted in the report(s), and
documentation of the action taken by the Bank to collect or strengthen assets
identified as problem credits, shall be preserved in the Bank.
 
ARTICLE XII
 
ALLOWANCE FOR LOAN AND LEASE LOSSES
 
(1)           The Board shall immediately require and the Bank shall implement
and thereafter adhere to a program for the maintenance of an adequate Allowance
for Loan and Lease Losses ("ALLL").  The program shall be consistent with the
comments on maintaining a proper ALLL found in the Interagency Policy Statement
on the ALLL contained in OCC Bulletin 2006-47 (December 13, 2006) and with
"Allowance for Loan and Lease Losses," booklet A-ALLL of the Comptroller's
Handbook, and shall incorporate the following:

     
 
(a)
internal risk ratings of loans;

     
 
(b)
results of the Bank's independent loan review;

     
 
(c)
criteria for determining which loans will be reviewed under Financial Accounting
Standard ("FAS") 114, how impairment will be determined, and procedures to
ensure that the analysis of loans complies with FAS 114 requirements;
     

 
(d)
criteria for determining FAS 5 loan pools and an analysis of those loan pools;


 
23

--------------------------------------------------------------------------------

 


 
(e)
recognition of non-accrual loans in conformance with generally accepted
accounting principles (“GAAP”) and regulatory guidance;
     

 
(f)
loan loss experience;
     

 
(g)
trends of delinquent and non-accrual loans;
     

 
(h)
concentrations of credit in the Bank; and
     

 
(i)
present and projected economic and market conditions.
     

(2)           The program shall provide for a review of the ALLL by the Board at
least once each calendar quarter.  Any deficiency in the ALLL shall be remedied
in the quarter it is discovered, prior to filing the Consolidated Reports of
Condition and Income, by additional provisions from earnings.  Written
documentation shall be maintained of the factors considered and conclusions
reached by the Board in determining the adequacy of the ALLL and made available
for review by National Bank Examiners.
 
(3)           A copy of the Board's ALLL program, and any subsequent revisions
to the program, shall be submitted to the Director for review.
 
ARTICLE XIII
 
CRITICIZED ASSETS
 
(1)           Within thirty (30) days, the Board shall adopt and the Bank
(subject to Board review and ongoing monitoring) shall implement and thereafter
ensure adherence to a written program designed to protect the Bank's interest in
those assets criticized in the most recent Report of Examination (“ROE”), in any
subsequent ROE, by any internal or external loan review, or in any list provided
to management by the National Bank Examiners during any examination as
“doubtful,” “substandard,” or “special mention.”  The program shall include the
development of Criticized Asset Reports (“CARs”) identifying all credit
relationships and other assets totaling in aggregate two hundred fifty thousand
dollars ($250,000) or more, criticized as "doubtful," "substandard," or "special
mention."  The CARs must be updated and submitted to the Board and the Director
monthly.  Each CAR shall cover an entire credit relationship and include, at a
minimum, analysis and documentation of the following:

 
24

--------------------------------------------------------------------------------

 


 
(a)
the origination date and any renewal or extension dates, amount, purpose of the
loan, and the originating and current loan officer(s);
     

 
(b)
the expected primary and secondary sources of repayment, and an analysis of the
adequacy of the repayment source;
     

 
(c)
the appraised value of supporting collateral and the position of the Bank's lien
on such collateral, where applicable, as well as other necessary documentation
to support the current collateral valuation;
     

 
(d)
an analysis of current and complete credit information, including cash flow
analysis where loans are to be repaid from operations;
     

 
(e)
results of any FAS 114 impairment analysis;
     

 
(f)
significant developments, including a discussion of changes since the prior CAR,
if any; and
     

 
(g)
the proposed action to eliminate the basis of criticism and the time frame for
its accomplishment, including an appropriate exit strategy.
     

(2)           The Bank may not extend credit, directly or indirectly, including
renewals, extensions, or capitalization of accrued interest, to a borrower whose
loans or other extensions of credit are criticized in any ROE, in any internal
or external loan review, or in any list provided to management by the National
Bank Examiners during any examination, unless and until each of the following
conditions is met:

 
25

--------------------------------------------------------------------------------

 

 
(a)
the Board, or a designated committee thereof, finds that the extension of
additional credit is necessary to promote the best interests of the Bank and
that prior to renewing, extending, or capitalizing any additional credit, a
majority of the full Board (or designated committee) approves the credit
extension and records, in writing, why such extension is necessary to promote
the best interests of the Bank.  A copy of the findings and approval of the
Board or designated committee shall be maintained in the credit file of the
affected borrower and made available for review by National Bank Examiners;

     
 
(b)
the Bank performs a written credit and collateral analysis as required by
paragraph (1)(d) of this Article and, if necessary, the proposed action referred
to in paragraph (1)(g) of this Article is revised, as appropriate; and
     

 
(c)
the Board's formal plan to collect or strengthen the criticized asset will not
be compromised by the extension of additional credit.
     

ARTICLE XIV
 
INTEREST RATE RISK
 
(1)           Within sixty (60) days, the Board shall adopt, implement, and
thereafter ensure Bank adherence to a written interest rate risk program.  In
formulating this program, the Board shall refer to the “Interest Rate Risk”
booklet of the Comptroller’s Handbook.  The program shall provide for a
coordinated interest rate risk strategy and, at a minimum, shall address:
 
 
(a)
the establishment of adequate management reports on which to base sound interest
rate risk management decisions;

     
 
(b)
establishment and guidance of the Bank’s strategic direction and tolerance for
interest rate risk;
     

 
(c)
implementation of effective tools to measure and monitor the Bank’s performance
and overall interest rate risk profile;


 
26

--------------------------------------------------------------------------------

 


 
(d)
employment of competent personnel to manage interest rate risk;

     
 
(e)
prudent limits on the nature and amount of interest rate risk that can be taken,
and strategies to reduce excessive risk; and
     

 
(f)
periodic review of the Bank's adherence to the program.
     

(2)           Upon adoption, a copy of the written program shall be forwarded to
the Director for review.
 
ARTICLE XV
 
ADMINISTRATIVE APPEALS AND EXTENSIONS OF TIME
 
(1)           If the Bank requires an extension of any timeframe within this
Order, the Board shall submit a written request to the Director asking for
relief.  Any written requests submitted pursuant to this Article shall include a
statement setting forth in detail the special circumstances that require an
extension of a timeframe within this Order.
 
(2)           All such requests shall be accompanied by relevant supporting
documentation, and any other facts upon which the Bank relies.  The Director's
decision concerning a request is final and not subject to further review.
 
ARTICLE XVI
 
CLOSING
 
(1)           Although the Bank is required to submit certain proposed actions
and programs for the review or prior written determination of no supervisory
objection of the Director, the Board has the ultimate responsibility for proper
and sound management of the Bank and the completeness and accuracy of the Bank’s
books and records.
 
(2)           It is expressly and clearly understood that if, at any time, the
Comptroller deems it appropriate in fulfilling the responsibilities placed upon
him by the several laws of the United States of America to undertake any action
affecting the Bank, nothing in this Order shall in any way inhibit, estop, bar,
or otherwise prevent the Comptroller from so doing.

 
27

--------------------------------------------------------------------------------

 


(3)           Except as otherwise expressly provided herein, any time
limitations imposed by this Order shall begin to run from the effective date of
this Order.
 
(4)           The provisions of this Order are effective upon issuance of this
Order by the Comptroller, through his authorized representative whose hand
appears below, and shall remain effective and enforceable, except to the extent
that, and until such time as, any provisions of this Order shall have been
amended, suspended, waived, or terminated in writing by the Comptroller.
 
(5)           In each instance in this Order in which the Bank or the Board is
required to ensure adherence to, and undertake to perform certain obligations of
the Bank, it is intended to mean that the Board shall:

     
 
(a)
authorize and adopt such actions on behalf of the Bank as may be necessary for
the Bank to perform its obligations and undertakings under the terms of this
Order;
     

 
(b)
require the timely reporting by Bank management of such actions directed by the
Board to be taken under the terms of this Order;

     
 
(c)
follow up on any non-compliance with such actions in a timely and appropriate
manner; and
     

 
(d)
require corrective action be taken in a timely manner of any non-compliance with
such actions.
     

(6)           This Order is intended to be, and shall be construed to be, a
final order issued pursuant to 12 U.S.C. § 1818(b), and expressly does not form,
and may not be construed to form, a contract binding on the Comptroller or the
United States.

 
28

--------------------------------------------------------------------------------

 


(7)           The terms of this Order, including this paragraph, are not subject
to amendment or modification by any extraneous expression, prior agreements, or
prior arrangements between the parties, whether oral or written.


IT IS SO ORDERED, this 27th day of April, 2009.


/s/ Ronald G. Schneck    
Ronald G. Schneck
Director for Special Supervision


 
29

--------------------------------------------------------------------------------

 


UNITED STATES OF AMERICA
DEPARTMENT OF THE TREASURY
COMPTROLLER OF THE CURRENCY


In the Matter of:
First National Bank of The South
Spartanburg, South Carolina
)
)
)
AA-EC-2009-20
 



STIPULATION AND CONSENT TO THE ISSUANCE
OF A CONSENT ORDER


The Comptroller of the Currency of the United States of America (“Comptroller”)
intends to initiate cease and desist proceedings against First National Bank of
The South, Spartanburg, South Carolina (“Bank”), pursuant to 12 U.S.C.
§ 1818(b), through the issuance of a Notice of Charges, for unsafe and unsound
banking practices relating to supervision of the Bank.
 
The Bank, in the interest of compliance and cooperation, consents to the
issuance of a Consent Order, dated April 27, 2009 (“Order”).
 
In consideration of the above premises, the Comptroller, through his authorized
representative, and the Bank, through its duly elected and acting Board of
Directors, hereby stipulate and agree to the following:
 
ARTICLE I
 
JURISDICTION
 
(1)           The Bank is a national banking association chartered and examined
by the Comptroller pursuant to the National Bank Act of 1864, as amended,
12 U.S.C. § 1 et seq.
 
(2)           The Comptroller is “the appropriate Federal banking agency”
regarding the Bank, pursuant to 12 U.S.C. §§ 1813(q) and 1818(b).
 
(3)           The Bank is an “insured depository institution” within the meaning
of 12 U.S.C. § 1818(b)(1).

 
30

--------------------------------------------------------------------------------

 

(4)           As a result of this Order:
 
 
(a)
the Bank is not an “eligible bank” pursuant to 12 C.F.R. § 5.3(g)(4) for the
purposes of 12 C.F.R. Part 5 regarding rules, policies and procedures for
corporate activities, and is not an “eligible Bank” pursuant to 12 C.F.R. §
24.2(e)(4) for the purposes of 12 C.F.R. Part 24 regarding public welfare
investments, unless, in either case, the Bank is informed in writing by the
Comptroller;

     
 
(b)
the Bank is subject to the limitation of 12 C.F.R. § 5.51(c)(6)(ii) for the
purposes of 12 C.F.R. § 5.51 requiring OCC approval of a change in directors and
senior executive officers, unless otherwise informed in writing by the
Comptroller; and
     

 
(c)
the Bank is subject to the limitation on golden parachute and indemnification
payments provided by 12 C.F.R. § 59.1(f)(1)(ii)(C) and 12 C.F.R. §
5.51(c)(6)(ii), unless otherwise informed in writing by the Comptroller.

 
ARTICLE II
 
AGREEMENT
 
(1)           The Bank, without admitting or denying any wrongdoing, hereby
consents and agrees to the issuance of the Order by the Comptroller.
 
(2)           The Bank further agrees that said Order shall be deemed an “order
issued with the consent of the depository institution,” as defined in 12 U.S.C.
§ 1818(h) (2), and consents and agrees that said Order shall become effective
upon its issuance and shall be fully enforceable by the Comptroller under the
provisions of 12 U.S.C. § 1818(i).  Notwithstanding the absence of mutuality of
obligation, or of consideration, or of a contract, the Comptroller may enforce
any of the commitments or obligations herein undertaken by the Bank under his
supervisory powers, including 12 U.S.C. § 1818(i), and not as a matter of
contract law.  The Bank expressly acknowledges that neither the Bank nor the
Comptroller has any intention to enter into a contract.
 
(3)           The Bank also expressly acknowledges that no officer or employee
of the Comptroller has statutory or other authority to bind the United States,
the U.S. Treasury Department, the Comptroller, or any other federal bank
regulatory agency or entity, or any officer or employee of any of those entities
to a contract affecting the Comptroller’s exercise of his supervisory
responsibilities.

 
31

--------------------------------------------------------------------------------

 


ARTICLE III
 
WAIVERS
 
(1)           The Bank, by signing this Stipulation and Consent, hereby waives:

     
 
(a)
the issuance of a Notice of Charges pursuant to 12 U.S.C. § 1818(b);

     
 
(b)
any and all procedural rights available in connection with the issuance of the
Order;
     

 
(c)
all rights to a hearing and a final agency decision pursuant to 12 U.S.C.
§ 1818(i) or 12 C.F.R. Part 19;

     
 
(d)
all rights to seek any type of administrative or judicial review of the Order;
and
     

 
(e)
any and all rights to challenge or contest the validity of the Order.

 
ARTICLE IV
 
OTHER ACTION
 
(1)           The Bank agrees that the provisions of this Stipulation and
Consent shall not inhibit, estop, bar, or otherwise prevent the Comptroller from
taking any other action affecting the Bank if, at any time, the Comptroller
deems it appropriate to do so to fulfill the responsibilities placed upon him by
the several laws of the United States of America.


IN TESTIMONY WHEREOF, the undersigned, authorized by the Comptroller as his
representative, has hereunto set his hand on behalf of the Comptroller.


/s/ Ronald G. Schneck 
 
April 27, 2009
Ronald G. Schneck
Director, Special Supervision Division
 
Date


 
32

--------------------------------------------------------------------------------

 

IN TESTIMONY WHEREOF, the undersigned, as the duly elected and acting Board of
Directors of the Bank, have hereunto set their hands on behalf of the Bank.


/s/ C. Dan Adams
 
April 27, 2009
C. Dan Adams
 
Date
     
/s/ Mellnee G. Buchheit
 
April 27, 2009
Mellnee G. Buchheit
 
Date
     
/s/ Jerry Calvert
 
April 27, 2009
Jerry Calvert
 
Date
     
/s/ Martha C. Chapman
 
April 27, 2009
Martha C. Chapman
 
Date
     
/s/ W. Russel Floyd, Jr.
 
April 27, 2009
W. Russel Floyd, Jr.
 
Date
     
/s/ C. Tyrone Gilmore, Sr.
 
April 27, 2009
C. Tyrone Gilmore, Sr.
 
Date
     
/s/ I.S. Leevy Johnson
 
April 27, 2009
I.S. Leevy Johnson
 
Date
     
/s/ Norman F. Pulliam
 
April 27, 2009
Norman F. Pulliam
 
Date
     
/s/ Joel A. Smith, III
 
April 27, 2009
Joel A. Smith, III
 
Date
     
/s/ Robert E. Staton
 
April 27, 2009
Robert E. Staton
 
Date
     
/s/ William H. Stern
 
April 27, 2009
William H. Stern
 
Date
     
/s/ Peter E. Weisman
 
April 27, 2009
Peter E. Weisman
 
Date
     
/s/ Donald Wildman
 
April 27, 2009
Donald Wildman
 
Date
     
/s/ Coleman Young, Jr.
 
April 27, 2009
Coleman Young, Jr.
 
Date


 
33

--------------------------------------------------------------------------------

 